Citation Nr: 1815325	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-31 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for post-traumatic stress disorder (PTSD), bipolar disorder, and depression prior to September 23, 2013; and in excess of 50 percent thereafter. 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Charles D. Romo, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Martinez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

During the pendency of the appeal, in an October 2013 rating decision, the RO increased the Veteran's disability rating to 70 percent from February 16, 2010 through September 23, 2013.  As this is not a full grant of the benefit sought on appeal, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35(1993).

In November 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of this decision.


FINDING OF FACT

During the entire period of the claim, the Veteran's PTSD, bipolar disorder, and depression have most nearly approximated total social and occupational impairment.




CONCLUSION OF LAW

The Veteran's PTSD, bipolar disorder, and depression warrant a rating of 100 percent throughout the entire period of the claim.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

By way of background, in an August 2010 rating decision, the RO granted service connection for the Veteran's PTSD, bipolar disorder, and depression with an evaluation of 50 percent effective from February 16, 2010.  The Veteran timely appealed the assigned disability evaluation.  Subsequently, in an October 2013 rating decision, the RO assigned a 70 percent rating from February 16, 2010 through September 23, 2013; and a 50 percent rating thereafter.  The Veteran continues to assert a higher disability rating is warranted.  

The Veteran's psychiatric disorders are rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  In pertinent part, a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

Finally, a 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the symptoms considered in determining the level of impairment under the Rating Schedule for Mental Disorders is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In a March 2010 statement, the Veteran indicated that his mental disorder had impaired his social and occupational abilities, as he would explode into a rage aimed at employees and friends.  Specifically, the Veteran stated that he had been fired or demoted four times due to his mood swings.  The Veteran also stated that he lived in isolation, as he was not able to make or keep friends.  Moreover, he indicated that he had not spoken with his siblings for many years.  Further, he stated that he had often abused alcohol for many years due to his mental symptoms.

The Veteran was afforded a VA PTSD examination in June 2010.  The examiner noted that the Veteran had mild to severe depression symptoms daily; mood swings, sleep impairment; moderate to severe anxiety twice a week; moderate panic attacks 12 times a year; nightmares 12 times a week; and suicidal ideation with a plan.  The examiner opined that these symptoms affected the Veteran's occupational and social abilities.  Specifically, the examiner stated that the Veteran had poor impulse control, avoided other people and surroundings of crowds, verbally abused coworkers when hypomanic, and had mildly impaired immediate memory.  Further, the examiner noted chronic symptoms including recurrent and intrusive distressing recollections of in-service traumatic events; intense psychological distress and physiological reactivity on exposure to internal or external cues; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; restricted range of affect; sense of a foreshortened future; family relationship and leisure problems; and abuse of alcohol to deal with his intrusive thoughts.  The examiner also stated that the Veteran had persistent symptoms of increased arousal including irritability or outbursts of anger, difficulty concentrating, and exaggerated startle response.  Moreover, the examiner opined that the Veteran's mental symptoms caused clinically significant distress or impairment in social, occupational and other functional areas, notably his decreased concentration, poor social interaction, and irritability with family, friends, co-workers, and supervisors. 

Treatment records and statements throughout the period of the appeal indicate that the Veteran has expressed suicidal and self-harm thoughts and plans.  VA treatment records indicated that the Veteran was admitted to VA's life support program in June 2010, after he communicated suicidal thoughts to his VA primary care provider.  On that occasion, the primary care provider contacted the Veteran's spouse and asked her to remove all weapons from the house.  In his June 2011 statement, the Veteran indicated that he had considered suicide as a way to end the suffering, noting that he had thought of using his pistol to kill himself "on more than one occasion."  Moreover, in a July 2011 statement, the Veteran's spouse indicated that the Veteran had expressed often thoughts of taking his life.  Further, the Veteran's spouse stated that the Veteran was very isolated, and had extreme mood swings and bad temper.  She also stated that the Veteran would go weeks without sleep, which often caused him to be non-functional.

VA treatment records dated September 2012 showed mental symptoms including agitation, loss of interest, loss of energy, loss of interest in sex, pessimism, loss of pleasure, self-dislike, indecisiveness, changes in sleeping pattern, irritability, concentration difficulty, tiredness, fatigue, sadness, guilty feelings, punishment feelings, self-criticalness, crying, worthlessness, and changes in appetite.  Further, the physician noted that the Veteran reported suicidal thoughts or wishes. 

The Veteran was afforded an additional VA examination in September 2013.  On that occasion, the examiner noted that the Veteran had markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, difficulty falling or staying asleep, and irritability or outbursts of anger.  The examiner also noted that the Veteran denied current suicidal or homicidal ideations.  
Additionally, the examiner stated that the above-described symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Nevertheless, the examiner opined that the Veteran had occupational and social impairments due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  Moreover, the examiner concluded that the Veteran's mental condition did not rise to a level that results in total impairment. 

At his November 2017 hearing, the Veteran testified that he has had continual thoughts of hurting himself for many years.  He also testified that though on the day of his September 2013 VA examination he was not thinking of suicide, as asked by the examiner, he has had suicidal thought throughout the period of the appeal.  Moreover, the Veteran stated that he has had suicidal thoughts once every four to six months.  Additionally, the Veteran stated that he had to retire from his job as general manager and vice president of a heavy equipment company in October 2010, due to his service-connected psychiatric disorders; noting that he enjoyed and earned a substantial income in this work.  The Veteran indicated that although this work allowed him to adjust his schedule when needed due to his mental condition, he could no longer function in a sufficient manner due to his mental symptoms and side effects of his medications.  Further, the Veteran stated that outside from his wife, he had no friends because he could not control his mood swings.  Regarding recreation, the Veteran stated that he likes to go fishing by himself because it gets him away from other people.  

The Veteran stated that he had extreme suicidal thoughts in December 2016.  On that occasion, his psychiatrist referred him to the VA Medical Center at Lake Nona in Orlando, Florida.  The Veteran further testified that he was involuntarily admitted upon his arrival to the VA Medical Center, where he was kept in complete isolation for three days.

After looking to the frequency, severity, and duration of the Veteran's impairment, and having resolved all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's psychiatric disorders have manifested by symptoms that more nearly approximated total occupational and social impairment throughout the appeal period.  Although the Veteran denied suicidal or self-harm thoughts to his VA providers at various times, the lay and medical evidence of record reveal that the Veteran, as well as his spouse, have reported suicidal thoughts and plans to hurt himself on several occasions since the beginning of the appeal period.  The Court of Appeals for Veteran's Claims has expressed that the language of 38 C.F.R. § 4.130, DC 9411 indicates that the presence of risk of self-harm is deemed to be typically associated with total occupational and social impairment.  See Bankhead v. Shulkin, 29 Vet. App. 10, 21 (2017).  Furthermore, the evidence of record demonstrates that the Veteran's psychiatric disorders impair his judgment (engaging in risky behavior, abusing alcohol); mood (irritable, depressed, anxious, diminished interest in significant activities); behavior (poor social interaction and impulse control, verbal abuse to family and coworkers, restricted range of affect); and thought process (intrusive thoughts, decreased attention and concentration, indecisiveness).

To the extent that the September 2013 VA examiner opined that the Veteran's mental condition did not rise to a level of total occupational and social impairment, the Board finds this opinion to be of limited probative value.  The examiner's opinion is not supported by the overall evidence of record, which indicates gross impairment in thought process and communication, persistent grossly inappropriate behavior, and persistent danger of self-harm.  Moreover, the examiner failed to provide an adequate rationale for his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008) (providing that "a medical examination report must contain not only clear conclusions with supporting data but also a reasoned medical explanation connecting the two"); see also Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (finding that an adequate medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In sum, the Board finds that the Veteran's psychiatric disorders have been productive of total occupational and social impairment, which more nearly approximates the criteria for a 100 percent rating throughout the pendency of this appeal.  38 C.F.R. §§ 4.7, 4.130, DC 9411; see also Bankhead v. Shulkin, 29 Vet. App. 10 (2017).


ORDER

Entitlement to an initial rating of 100 percent for post-traumatic stress disorder, bipolar disorder, and depression is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim is decided.

The Veteran seeks entitlement to a TDIU.  As indicated in the order herein, the Board has granted a total schedular disability rating (100 percent) for the Veteran's service-connected psychiatric disorders for the entire period of the appeal.  However, the receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that where a Veteran has a schedular total rating for a particular service-connected disability, a TDIU rating for another service-connected disability may still form the basis for assignment of special monthly compensation (SMC) under 38 U.S.C. § 1114(s)).  As such, the issue of entitlement to a TDIU remains before the Board.

The United States Court of Appeals for Veterans Claims (Court) has expressed that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie, 24 Vet. App. 242, 250; AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley, 22 Vet. App. 280.  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C. § 1114 (2012).  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Moreover, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294; see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating). 

In this case, service connection is currently in effect for the Veteran's psychiatric disorders (PTSD, bipolar disorder and depression) rated at 100 percent.  Service connection is also in effect for diabetes mellitus, type II rated at 20 percent.  The Board notes that the assignment of a higher rating for diabetes mellitus could affect entitlement to TDIU, as well as to SMC.  See 38 U.S.C. § 1114(s); 38 C.F.R. §§ 3.350(i), 4.16(a) (2017).  Thus, in light of Buie and Bradley, and VA's obligation to maximize the Veteran's benefits, VA must determine whether entitlement to TDIU is warranted on the basis of the Veteran's service-connected disabilities other than PTSD, bipolar disorder, and depression.  In doing so, the Board finds that a medical opinion that considers the level of impairment caused by the Veteran's service-connected diabetes mellitus is necessary to adjudicate this claim.  Therefore, a remand is warranted for that purpose.

Updated VA treatment records should also be requested.  38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's TDIU claim including any recent or additional treatment records related to his service-connected disabilities.  

If any requested record is not available, the file should reflect this fact and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) (2017).

2.  After completion of the foregoing, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected diabetes mellitus, type II. 

All pertinent evidence of record should be made available to and reviewed by the examiner.  Any required studies should be performed and all clinical findings should be clearly reported in detail.

The examiner must provide all information required for rating purposes.  If the examiner is unable to conduct any required testing or concludes any required testing is not necessary, he or she should clearly explain why that is so.

Based on a review of the evidence of record and examination results, the examiner should indicate whether the Veteran has any complication related to his diabetes mellitus including, but not limited to, peripheral neuropathy, diabetic retinopathy, diabetic nephropathy, or renal dysfunction caused by diabetes mellitus.  If so, an adequate disability questionnaire must be completed for each identified complication.

After diagnoses have been made, the examiner should comment on whether - without regard to the Veteran's age, the impact of his service-connected psychiatric disorders, or the impact of any nonservice-connected disabilities - it is at least as likely as not that his service-connected diabetes mellitus, render him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must consider the level of impairment caused by the Veteran's diabetes mellitus, both alone and in combination with any related complication identified by the examiner. 

If the examiner determines that the Veteran's service-connected disabilities, other than his psychiatric disorders, do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities other than his psychiatric disorders, given the Veteran's current skill set and educational background.  

The examiner must provide a complete rationale for all proffered opinions.  If the examiner cannot provide the required opinions without resorting to speculation, he or she shall provide a complete explanation as to why this is so.  Further, the examiner must state whether the inability to provide the required assessment is based on a personal limitation or on a lack of knowledge among the medical community at large.

3.  Finally, after conducting any further development deemed warranted, re-adjudicate the claim for a TDIU due to service-connected disabilities other than PTSD, bipolar disorder, and depression.  In re-adjudicating this claim, in light of the Court's decisions in Buie v. Shinseki, 24 Vet. App. 242, 251 (2011) and Bradley v. Peake, 22 Vet. App. 280, 293 (2008) that require VA to maximize a Veteran's benefits, and in light of the Board's award of a 100 percent total rating for service-connected psychiatric disorders, the RO must also adjudicate the issue of entitlement to SMC at the housebound rate pursuant to 38 U.S.C. § 1114(s).  In adjudicating SMC, the RO must determine whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities other than his psychiatric disorders.

If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans'Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


